             Case 3:21-cv-03202-SK Document 1-1 Filed 04/30/21 Page 1 of 2



1    LAURIE E. HALL, Calif. Bar No. 184860
     SYNTHESIS LAW
2
     21C Orinda Way, #226
3    Orinda, CA 94563
     Tel: (415) 254-6695
4    Fax: (925) 266-3117
     Email: laurie@synthesislaw.com
5

6    Attorney for Plaintiff
     World Champ Tech LLC
7

8                               UNITED STATES DISTRICT COURT
9
                               NORTHERN DISTRICT OF CALIFORNIA
10
     WORLD CHAMP TECH LLC,                     Case No.: ____________________
11
                  Plaintiff,
12

13         vs.

14   PELOTON INTERACTIVE, INC.,
15                Defendant.
16

17

18

19
                                   EXHIBIT A TO COMPLAINT
20

21

22

23

24

25

26

27

28
Case 3:21-cv-03202-SK Document 1-1 Filed 04/30/21 Page 2 of 2
